         Case 1:18-cr-00364-PGG Document 422 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                                          ORDER

 KEVIN WHIDBEE,                                             18 Cr. 364 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for September 21, 2020 will take place on

November 6, 2020 at 10:00 a.m. by telephone. The parties are directed to dial 888-363-4749 to

participate, and to enter access/security code 6212642. The press and public may obtain access

to the telephone conference by dialing the same number and using the same access/security code.

To the extent that any party’s contact information has changed since the August 13, 2020

conference, the party must email GardepheNYSDChambers@nysd.uscourts.gov the phone

number that the party will be using to dial into the conference so that the Court knows to un-

mute that number. The email should be sent by November 2, 2020 and include the case name

and case number in the subject line.

Dated: New York, New York
       September 18, 2020

                                             SO ORDERED.



                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge
